Per Curiam,
There are twelve specifications of error in this case, all of which relate to the charge of the court and answers to points. A careful examination of them fails to disclose substantial error. The defendant company had a right to make reasonable regulations in regard to the use of its station. It had a right to order that hacks should not stand in front of the entrance, and the plaintiff having willfully disobeyed such order, it was competent to remove him. In doing so, no more force appears to have been employed than was necessary. A number of points were submitted by the plaintiff, which, as abstract propositions, are undoubtedly correct. They were refused by the learned judge below, upon the ground that they had no application to the facts of the case. In this he was right.
Judgment affirmed.